 

Blackbaud, Inc. 8-K [blkb-8k_060217.htm]



Exhibit 10.91

  

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of June 2, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Pledge Agreement”),
is made by BLACKBAUD, INC., a Delaware corporation (the “Company”) and those
additional Subsidiaries of the Company which become parties to this Pledge
Agreement by executing a supplement hereto (a “Pledge Agreement Supplement”) in
substantially the form attached hereto as Annex I (such additional Subsidiaries,
together with the Company, as pledgors, the “Pledgors” and, each individually, a
“Pledgor”), in favor of BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the holders of the Obligations.

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to the terms of the Credit Agreement, dated as of June 2, 2017
(as amended, restated, supplemented or otherwise modified from time to time,
this “Credit Agreement”), by and among the Company, the other borrowers from
time to time party thereto (collectively with the Company, the “Borrowers”), the
financial institutions (the “Lenders”) from time to time party thereto and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrowers upon the terms and subject to the conditions set forth therein;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Extensions of Credit to the Borrowers under the Credit
Agreement that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent, for the ratable benefit of itself and
holders of the Obligations;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Administrative Agent and the Secured Parties to enter into and make available
Extensions of Credit pursuant to the Credit Agreement, the Pledgors hereby agree
with the Administrative Agent, for the ratable benefit of itself and the holders
of the Obligations, as follows:

 

SECTION 1. Defined Terms.

 

(a)          The following terms shall have the following meanings:

 

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

 

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral;
provided that notwithstanding the foregoing, “Collateral” shall not include any
Excluded Capital Stock.

 

“Excluded Capital Stock” means (a) any Capital Stock in any Foreign Subsidiary
that is not a First Tier Foreign Subsidiary, (b) any Capital Stock in any
Foreign Subsidiary (including for the avoidance of doubt any Excluded Domestic
Subsidiary) in excess of 65% of the total outstanding voting Capital Stock in
such Foreign Subsidiary, (c) any Capital Stock in any Unrestricted Subsidiary,
(d) pledges of, and security interests in, certain assets, which are prohibited
by Applicable Law; provided, that (i) any such limitation described in this
clause (d) on the security interests granted hereunder shall only apply to the
extent that any such prohibition would not be rendered ineffective pursuant to
the Uniform Commercial Code (assuming a customary UCC financing statement has
been filed) or could not be rendered ineffective pursuant to any other
Applicable Law and (ii) in the event of the termination or elimination of any
such prohibition contained in any Applicable Law, a security interest in such
assets shall be automatically and simultaneously granted hereunder and shall be
included as Collateral and (e) any Capital Stock in any joint venture or any
non-wholly-owned Subsidiaries to the extent the articles or certificate of
incorporation, bylaws or other governing documents or other customary agreements
with other equity holders do not permit the pledge of such Capital Stock or
require the consent of a Person other than the Company or any of its
Subsidiaries.

 

 

 



 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company, any other Pledgor or their respective
Domestic Subsidiaries directly owns or controls more than fifty percent (50%) of
such Foreign Subsidiary’s issued and outstanding shares of Capital Stock.

 

“Issuers” means the corporations that have issued the shares of Pledged Stock as
set forth in Schedule I hereto (as such schedule may be amended, restated,
supplemented or modified from time to time).

 

“Obligations” means, collectively, “Obligations” as defined in the Credit
Agreement and “Guaranteed Obligations” as defined in the Guaranty Agreement.

 

“Partnership/LLC Agreement” has the meaning set forth in Section 4(a).

 

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

 

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Pledgors in each Partnership/LLC (a) listed on Schedule I hereto (as such
schedule may be amended, restated, supplemented or modified from time to time)
and (b) now owned or existing or owned, acquired, or arising hereafter, in each
case including, without limitation, the Pledgors’ capital accounts, their
interest as partners or members in the net cash flow, net profit and net loss,
and items of income, gain, loss, deduction and credit of the Partnerships/LLCs,
their interests in all distributions made or to be made by the Partnerships/LLCs
to the Pledgors and all of the other economic rights, titles and interests of
the Pledgors as partners or members of the Partnerships/LLCs, whether set forth
in the partnership agreement or membership agreement of the Partnerships/LLCs,
by separate agreement or otherwise.

 

“Partnership/LLCs” means the partnership and limited liability companies that
have issued the Partnership/LLC Interests as set forth in Schedule I hereto (as
such schedule may be amended, restated, supplemented or modified from time to
time).

 

“Pledged Stock” means the shares of capital stock of each Issuer (a) listed on
Schedule I hereto (as such schedule may be amended, restated, supplemented or
modified from time to time) and (b) now owned or existing or owned, acquired, or
arising hereafter, together with all stock certificates, options or rights of
any nature whatsoever that may be issued or granted by such Issuer to the
Pledgors while this Pledge Agreement is in effect (including, without
limitation, all of the other economic rights, titles and interests of any
Pledgor as a shareholder or owner of such Issuer, whether set forth in the
articles, bylaws or other governing document of such Issuer, by separate
agreement or otherwise).

 

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

 



2 

 

 

“Secured Parties” means the holders of the Obligations and “Secured Party” means
any one of them.

 

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

 

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

 

(b)          Capitalized terms defined in the Credit Agreement and not otherwise
defined herein shall have the meaning assigned thereto in the Credit Agreement.
Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof. Capitalized terms defined in the Code
and not otherwise defined herein shall have the meaning assigned thereto in the
Code.

 

SECTION 2. Pledge and Grant of Security Interest. The Pledgors hereby deliver to
the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Secured Parties, all certificates representing the Pledged Stock and
Partnership/LLC Interests and hereby grant to the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Secured Parties, a security
interest in the Pledged Stock, Partnership/LLC Interests and all other
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations; provided, that any Security Interest in any
Collateral constituting Pledged Stock or Partnership/LLC Interests issued by any
Issuer or Partnership/LLC that is (a) an Excluded Domestic Subsidiary or (b)
which is not organized under the laws of any political subdivision of the United
States shall be limited to sixty-five percent (65%) of all issued and
outstanding shares of all classes of voting Capital Stock of such Issuer or
Partnership/LLC and one hundred percent (100%) of all issued and outstanding
shares of all classes of non-voting Capital Stock of such Issuer or
Partnership/LLC; provided, further that notwithstanding the foregoing, such
pledge and grant of Security Interest hereunder shall not include any Excluded
Capital Stock.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of capital stock and/or partnership and membership
interests to the Administrative Agent as collateral security for the
Obligations. Upon such pledge and delivery to the Administrative Agent, such
additional shares of capital stock and/or partnership and membership interests
shall be deemed to be part of the Pledged Stock and/or Partnership/LLC
Interests, as applicable, of such Pledgor and shall be subject to the terms of
this Pledge Agreement whether or not Schedule I has been amended to refer to
such additional shares as required by Section 7(i).

 

SECTION 3. Stock Powers; Register of Pledge. Concurrently with the delivery to
the Administrative Agent of each certificate representing one or more shares of
Pledged Stock, the Pledgors shall deliver an undated stock power covering such
certificate, duly executed in blank by the applicable Pledgor.

 



3 

 

 

SECTION 4. Partnership/LLC Interests.

 

(a)          Notwithstanding anything to the contrary contained in any limited
liability agreement, operating agreement, membership agreement, partnership
agreement or similar agreement relating to any Partnership/LLC Interests (as
amended, restated, supplemented or otherwise modified from time to time, a
“Partnership/LLC Agreement”), each member, manager and partner shall be entitled
to pledge its Partnership/LLC Interests to, and grant and collaterally assign
to, the Administrative Agent, for the ratable benefit of itself and the Secured
Parties, a lien and security interest in its Partnership/LLC Interests without
any further consent, approval or action by any other party, including, without
limitation, any other party to any Partnership/LLC Agreement or otherwise.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or its designee shall have the right (but not
the obligation) to be substituted for the applicable Pledgor as a member,
manager or partner under the applicable Partnership/LLC Agreement and the
Administrative Agent or its designee shall have all rights, powers and benefits
as a member, manager or partner, as applicable, under such Partnership/LLC
Agreement. For avoidance of doubt, such rights, powers and benefits of a
substituted member shall include all voting and other rights and not merely the
rights of an economic interest holder. So long as this Pledge Agreement remains
in effect, no further consent, approval or action by any other party including,
without limitation, any other party to the Partnership/LLC Agreement or
otherwise shall be necessary to permit the Administrative Agent or its designee
to be substituted as a member, manager or partner pursuant to this paragraph.
The rights, powers and benefits granted pursuant to this paragraph shall inure
to the benefit of the Administrative Agent and the Secured Parties and their
respective successors, assigns and designated agents, as intended third party
beneficiaries.

 

SECTION 5. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Pledge Agreement had not been executed, (b) the
exercise by the Administrative Agent or any Secured Party of any of their
respective rights hereunder shall not release any Pledgor from any of its duties
or obligations under the contracts and agreements included in the Collateral
(including, without limitation, all of its obligations as a partner or member of
any Partnership/LLC, if applicable), (c) neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Pledge Agreement
(including, without limitation, any obligations or liabilities as a partner or
member of any Partnership/LLC), nor shall the Administrative Agent or any
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
Secured Party shall have any liability in contract or tort for any Pledgor’s
acts or omissions.

 

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Secured Parties to execute the Credit Agreement and make any Extensions
of Credit and to accept the security contemplated hereby, each Pledgor hereby
represents and warrants that:

 

(a)          Such Pledgor (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable; (ii) has the power and authority to own its properties and to
carry on its business as now being and hereafter proposed to be conducted and
(iii) is duly qualified and is authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

 



4 

 

 

(b)          The execution, delivery and performance by such Pledgor of this
Pledge Agreement (i) have all been duly authorized by all necessary action; (ii)
are within the power and authority of such Pledgor; (iii) do not and will not
require any material Governmental Approval except any approval previously or
concurrently received or violate any material Applicable Law, in each case
relating to such Pledgor or any of its Subsidiaries; (iv) do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organization documents of such Pledgor; (v) do
not and will not conflict with, result in breach of or constitute a default
under any indenture, agreement or other instrument in an aggregate principal
amount of at least $40,000,000 or under which amounts payable or receivable are
at least $40,000,000 to which such Pledgor or any of its Subsidiaries is a party
or by which any of its properties may be bound; (vi) do not and will not result
in the creation or imposition of any Lien upon or with respect to any property
now owned or hereafter acquired by such Pledgor other than Liens arising under
the Loan Documents or (vi) do not and will not require any consent or
authorization of, filing with, or other act in respect of, any arbitrator or
Governmental Authority, and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Pledge Agreement, other than (A) consents, authorizations, filings or
other acts or consents obtained or for which the failure to obtain or make would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (B) consents, authorizations, filings or other actions taken on
or before the date hereof and (C) consents or filings, if any, under the UCC.

 

(c)          This Pledge Agreement (i) has been duly executed and delivered by
the duly authorized officers of each of the Pledgors party hereto and (ii) is a
legal, valid and binding obligation of such Pledgor, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

(d)          All necessary and material permits, registrations and consents
relating to such Pledgor for such making and performance of this Pledge
Agreement by the Pledgors have been obtained (including, without limitation, the
consent of any stockholder or creditor of any Pledgor or any Issuer or any
general or limited partner or member of any Partnership/LLC).

 

(e)          [Intentionally omitted]

 

(f)           Each financing statement or financing statement amendment naming
such Pledgor as a debtor and attached hereto as Addendum A is in appropriate
form for filing in the appropriate filing offices of the states specified on
Schedule II and, upon the filing of appropriate financing statements or
financing statement amendments in such filing offices, the Security Interests
will constitute a valid, perfected first Lien (subject to Permitted Liens
arising by operation of law) to the extent such Security Interests can be
perfected by the filing of financing statements.

 

(g)          As of the Closing Date and upon each date a Pledgor becomes a party
to this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (A) the
shares of Pledged Stock listed on Schedule I constitute (i) all of the issued
and outstanding shares of all classes of the Capital Stock (other than Excluded
Capital Stock) of each Issuer that is a Domestic Subsidiary (other than an
Excluded Domestic Subsidiary), (ii) sixty-five percent (65%) of all issued and
outstanding shares of all classes of voting Capital Stock (other than Excluded
Capital Stock) of each Issuer that is a First Tier Foreign Subsidiary or an
Excluded Domestic Subsidiary and (iii) one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting Capital Stock (other than
Excluded Capital Stock) of each Issuer that is a First Tier Foreign Subsidiary,
in each case, that constitutes Collateral; and (B) there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Issuers, except as described on Schedule I.

 



5 

 

 

(h)          As of the Closing Date and upon each date a Pledgor becomes a party
to this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (A) the
Partnership/LLC Interests listed on Schedule I constitute (i) all of the
outstanding ownership interests (other than Excluded Capital Stock) in which
each Pledgor has any right, title or interest in each Partnership/LLC which is a
Domestic Subsidiary (other than an Excluded Domestic Subsidiary), (ii)
sixty-five percent (65%) of the outstanding voting ownership interests (other
than Excluded Capital Stock) in which each Pledgor has any right, title and
interest in each Partnership/LLC which is a First Tier Foreign Subsidiary or
Excluded Domestic Subsidiary and (iii) one hundred percent (100%) of all issued
and outstanding shares of all classes of non-voting ownership interests (other
than Excluded Capital Stock) of each Partnership/LLC that is a First Tier
Foreign Subsidiary or Excluded Domestic Subsidiary; and (B) there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Partnerships/LLCs, except as described on
Schedule I.

 

(i)           The Pledged Stock has been duly authorized and validly issued and
is fully paid and nonassessable (to the extent such concept is applicable) and
all of the Partnership/LLC Interests have been duly authorized and validly
issued.

 

(j)           As of the Closing Date and upon each date a Pledgor becomes a
party to this Pledge Agreement pursuant to a Pledge Agreement Supplement (after
giving effect to supplements to each of the Schedules hereto with respect to
such subsequent Pledgor as attached to such Pledge Agreement Supplement), such
Pledgor is the record and beneficial owner of, and has good and marketable title
to, the Pledged Stock and Partnership/LLC Interests listed on Schedule I free of
any and all Liens or options in favor of, or claims of, any other Person, except
the Lien created by this Pledge Agreement and Permitted Liens.

 

(k)          As of the Closing Date and upon each date a Pledgor becomes a party
to this Pledge Agreement pursuant to a Pledge Agreement Supplement (after giving
effect to supplements to each of the Schedules hereto with respect to such
subsequent Pledgor as attached to such Pledge Agreement Supplement), (i) such
Pledgor is organized under the laws of the jurisdiction identified on Schedule
II; (ii) the taxpayer identification number and Registered Organization number
of such Pledgor is set forth on Schedule II; (iii) the chief place of business
or chief executive office of such Pledgor is set forth on Schedule II; and (iv)
such Pledgor does no material business nor has done any material business during
the past five years under any trade name or fictitious business name except as
disclosed on Schedule II.

 

(l)           Upon delivery to the Administrative Agent of the (i) stock
certificates evidencing the Pledged Stock and (ii) the Certificated Securities
representing Partnership/LLC Interests that are Securities governed by Article 8
of the Code, the Lien granted pursuant to this Pledge Agreement will constitute
a valid, perfected first priority Lien on the Collateral (subject to Permitted
Liens arising by operation of law).

 

(m)         None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) are Securities governed by Article 8 of
the Code (except to the extent the applicable Pledgor has complied with Section
7(c) hereto and delivered, or has made arrangements for the delivery of, the
certificate representing such Partnership/LLC Interests), whether by their terms
expressly or pursuant to a Partnership/LLC Agreement that provides that such
Partnership/LLC Interests are Securities, (iii) are Investment Company
Securities (as defined in the Code) or (iv) are held or maintained in the form
of a Securities Entitlement or credited to any Securities Account.

 



6 

 

 

(n)          Upon the written request of the Administrative Agent, the Pledgors
shall deliver or make available to the Administrative Agent true and complete
copies of the partnership agreements and operating agreements, as applicable,
for each of the Partnerships/LLCs, which partnership agreements and operating
agreements shall be in full force and effect.

 

SECTION 7. Certain Covenants. The Pledgors covenant and agree with the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Secured Parties, that, from and after the date of this Pledge Agreement
until the Obligations (other than contingent indemnification obligations not yet
due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, Cash Collateralized or other arrangements made in accordance with the
terms of the Credit Agreement) and the Commitments are terminated:

 

(a)          Each Pledgor shall promptly notify the Administrative Agent, in
writing, upon obtaining knowledge of (i) any Lien (other than the Lien created
by this Pledge Agreement or Permitted Liens) on any of the Collateral which
would adversely affect the ability of the Administrative Agent to exercise any
of its remedies hereunder or (b) the acquisition or ownership by such Pledgor of
any Collateral after the date hereof. At the request of the Administrative Agent
or the Required Lenders, each Pledgor shall promptly (and in any event within
ten (10) Business Days after such request or such later date as agreed to by the
Administrative Agent) deliver to the Administrative Agent updated Schedules to
this Pledge Agreement.

 

(b)          The Pledgors agree that as partners or members in the
Partnerships/LLCs they will abide by, perform and discharge each and every
material obligation, material covenant and material agreement to be abided by,
performed or discharged by the Pledgors under the terms of the partnership
agreements and operating agreements, as applicable, of the Partnerships/LLCs to
the extent such failure would reasonably be expected to result in a Material
Adverse Effect, at no cost or expense to the Administrative Agent and the
Secured Parties.

 

(c)          If any Pledgor shall, as a result of its ownership of the
Collateral, become entitled to receive or shall receive any Certificated
Securities (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for any of the Collateral, or otherwise in
respect thereof, such Pledgor shall, to the extent constituting Collateral,
accept the same as the agent of the Administrative Agent, hold the same in trust
for the Administrative Agent and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that at no time shall the Pledged Stock
or Partnership/LLC Interests of any Issuer or Partnership/LLC that is a First
Tier Foreign Subsidiary or an Excluded Domestic Subsidiary exceed sixty-five
percent (65%) of the voting Pledged Stock or voting Partnership/LLC Interests of
such Subsidiary and one hundred percent (100%) of the non-voting Pledged Stock
or non-voting Partnership/LLC Interests of such Subsidiary.

 



7 

 

 

(d)          Without the prior written consent of the Administrative Agent, no
Pledgor will (i) vote to enable, or take any other action to permit, any Issuer
or Partnership/LLC to issue any stock, partnership interests, limited liability
company interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of such Issuer or Partnership/LLC except for
additional Pledged Stock or Partnership/LLC Interests that will be subject to
the Security Interest granted herein, (ii) consent to any modification,
extension or alteration of the terms of any partnership agreement or operating
agreement of the Partnerships/LLCs that is materially adverse to the interests
of the Administrative Agent under the Loan Documents, (iii) except as expressly
provided to the contrary herein or in the Credit Agreement, (A) accept a
surrender of any partnership agreement or operating agreement of any of the
Partnerships/LLCs or (B) to the extent such action is materially adverse to the
interests of the Administrative Agent under the Loan Documents, waive any breach
of or default under any partnership agreement or operating agreement of any of
the Partnerships/LLCs by any other party thereto, (iv) except as expressly
permitted pursuant to the terms of the Credit Agreement, sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Collateral, or (v) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Collateral, or any
interest therein, except the Lien created by this Pledge Agreement or Permitted
Liens. The Pledgors will defend the right, title and interest of the
Administrative Agent in and to the Collateral against the claims and demands of
all Persons whomsoever other than with respect to Permitted Liens.

 

(e)          Each Pledgor shall maintain the Security Interest created by this
Pledge Agreement as a perfected first priority Security Interest (to the extent
required to do so hereunder) (subject to Permitted Liens) and shall defend such
Security Interest against the claims and demands of all Persons whomsoever (in
each case, other than with respect to Permitted Liens arising under operation of
law).

 

(f)           No Pledgor will, except upon prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional
financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and, if applicable, a written supplement to the Schedules to
this Pledge Agreement:

 

(i)            change its jurisdiction of organization or the location of its
chief executive office from that identified on Schedule II;

 

(ii)           change its name, identity or corporate or organizational
structure to such an extent that any financing statement filed by the
Administrative Agent in connection with this Pledge Agreement would become
misleading; or

 

(iii)          permit any Collateral (other than Certificated Securities
delivered to the Administrative Agent pursuant to Section 2) to be held by any
Securities Intermediary, held or maintained in the form of a Securities
Entitlement or credited to any Securities Account.

 

(g)          Pursuant to Section 9-509 of the Code and any other Applicable Law,
each Pledgor authorizes the Administrative Agent to file or record financing
statements, financing statement amendments and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Pledgor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the Security Interests of the Administrative
Agent under this Pledge Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Administrative Agent may reasonably determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest.

 

(h)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Pledgors, the Pledgors will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Administrative Agent may reasonably request for
the purposes of obtaining or preserving the full benefits of this Pledge
Agreement and of the rights and powers herein granted. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note, other instrument or chattel paper, such note, instrument
or chattel paper shall be promptly delivered to the Administrative Agent, duly
endorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Pledge Agreement.

 



8 

 

 

(i)           Each Pledgor shall, promptly (but in any event within thirty (30)
days or such later date as agreed to by the Administrative Agent) after the
acquisition of additional shares of capital stock of any Issuers or partnership
and membership interests of any partnership or limited liability company since
the Closing Date or since Schedule I was last updated, amend and supplement
Schedule I to refer to such additional shares.

 

SECTION 8. Cash Dividends and Distributions; Voting Rights. Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the Pledgors of the Administrative Agent’s intent to
exercise its rights pursuant to Section 9 of this Pledge Agreement, the Pledgors
shall be permitted to receive all cash dividends and shareholder, partnership
and membership distributions paid in accordance with the terms of the Credit
Agreement in respect of the Collateral and to exercise all voting and corporate,
partnership or membership rights, as applicable, with respect to the Collateral;
provided, that no vote shall be cast or corporate, partnership or membership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
in any material respect with or result in any violation of any provision of the
Credit Agreement, any other Loan Documents or this Pledge Agreement.

 

SECTION 9. Rights of the Administrative Agent.

 

(a)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the Pledgors, (i) the Administrative Agent shall have the right to receive any
and all cash dividends paid in respect of the Pledged Stock and partnership or
membership distributions, as applicable, in respect of the Partnership/LLC
Interests and make application thereof to the Obligations in the order set forth
in Section 11.4 of the Credit Agreement and (ii) all shares of the Pledged Stock
and the Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate, partnership, membership and
other rights pertaining to such shares of the Pledged Stock or Partnership/LLC
Interests at any meeting of shareholders, partners or members of the applicable
Issuer or Partnership/LLC or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Stock or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock or Partnership/LLC Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the applicable Issuer or
Partnership/LLC, or upon the exercise by the Pledgors or the Administrative
Agent of any right, privilege or option pertaining to such shares of the Pledged
Stock or the Partnership/LLC Interests, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock or the Partnership/LLC
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to the Pledgors to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. In furtherance thereof, each Pledgor hereby authorizes and
instructs each Issuer or Partnership/LLC with respect to any Collateral
consisting of Pledged Stock or Partnership/LLC Interests to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or Partnership/LLC shall be fully protected in so complying, and
(ii) upon and during the continuance of an Event of Default, if requested by the
Administrative Agent, pay any dividends, distributions or other payments with
respect to any Pledged Stock or Partnership/LLC Interests directly to the
Administrative Agent.

 



9 

 

 

(b)          The rights of the Administrative Agent and the Secured Parties
hereunder shall not be conditioned or contingent upon the pursuit by the
Administrative Agent or any Secured Party of any right or remedy against the
Pledgors or against any other Person which may be or become liable in respect of
all or any part of the Obligations or against any collateral security therefor,
guarantee thereof or right of offset with respect thereto. Neither the
Administrative Agent nor any Secured Party shall be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall the Administrative Agent be under any obligation to
sell or otherwise dispose of any Collateral upon the request of the Pledgors or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

 

SECTION 10. Remedies. If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Code or any other Applicable Law. Without limiting the generality of the
foregoing with regard to the scope of the Administrative Agent’s remedies, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by any Applicable Law referred to below) to or upon the Pledgors, any
Issuer, any Partnership/LLC or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of the Administrative Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by any Applicable Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Pledgors, which right or equity is hereby waived or
released. To the extent permitted by any Applicable Law, the Pledgors waive all
claims, damages and demands they may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder,
other than claims arising out of gross negligence or willful misconduct of the
Administrative Agent or any Secured Party as determined by a court of competent
jurisdiction by final and nonappealable judgment. If any notice of a proposed
sale or other disposition of Collateral shall be required by any Applicable Law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.

 

SECTION 11. Administrative Agent’s Appointment as Attorney-In-Fact. (a) Each
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, and, without limiting the generality of the foregoing, each Pledgor
hereby gives the Administrative Agent the power and right, on behalf of such
Pledgor, without notice to or assent by such Pledgor, to do any or all of the
following upon the occurrence and continuation of an Event of Default:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 



10 

 

 

(ii)           execute, in connection with any sale provided for in this Pledge
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iii)          (A) commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (B) defend any suit, action or proceeding brought against such
Pledgor with respect to any Collateral; (C) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and (D)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Pledgor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Secured Parties’ Security Interests therein and
to effect the intent of this Pledge Agreement, all as fully and effectively as
such Pledgor might do.

 

(b)          If any Pledgor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, upon prior written notice to the Pledgors, may
perform or comply, or otherwise cause performance or compliance, with such
agreement in accordance with the provisions of Section 11(a).

 

(c)          The documented and out-of-pocket expenses of the Administrative
Agent incurred in connection with actions taken pursuant to the terms of this
Pledge Agreement, to the extent the Company would be required to do so pursuant
to Section 13.4 of the Credit Agreement, shall be payable by the Pledgors to the
Administrative Agent on demand.

 

(d)          Each Pledgor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with Section 11(a). All
powers, authorizations and agencies contained in this Pledge Agreement are
coupled with an interest and are irrevocable until this Pledge Agreement is
terminated and the Security Interests created hereby are released.

 

(e)          Each Pledgor acknowledges that the rights and responsibilities of
the Administrative Agent under this Pledge Agreement with respect to any action
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this Pledge
Agreement shall, as between the Administrative Agent and the Secured Parties ,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

 



11 

 

 

SECTION 12. Registration Rights; Private Sales.

 

(a)          The Pledgors recognize that the Administrative Agent may be unable
to effect a public sale of any or all the Collateral, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. The
Pledgors acknowledge and agree that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Collateral for
the period of time necessary to permit the applicable Issuer or Partnership/LLC
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the applicable Issuer or
Partnership/LLC would agree to do so.

 

(b)          The Pledgors further agree to use their commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Collateral pursuant to this
Section 12 valid and binding and in compliance with any and all other Applicable
Law. The Pledgors further agree that a breach of any of the covenants contained
in this Section 12 will cause irreparable injury to the Administrative Agent and
the Secured Parties not compensable in damages, that the Administrative Agent
and the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section 12
shall be specifically enforceable against the Pledgors, and the Pledgors hereby
waive and agree not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

 

SECTION 13. Amendments, etc. With Respect to the Obligations. The Pledgors shall
remain obligated hereunder, and the Collateral shall remain subject to the Lien
granted hereby, notwithstanding that, without any reservation of rights against
the Pledgors, and without notice to or further assent by the Pledgors, any
demand for payment of any of the Obligations made by the Administrative Agent or
any Secured Party may be rescinded by the Administrative Agent or such Lender,
and any of the Obligations continued, and the Obligations, or the liability of
the Pledgors or any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered, or released by the Administrative
Agent or any Lender, and the Credit Agreement, any other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or part, as the Lenders (or the
Required Lenders, as the case may be) may deem advisable from time to time, and
any guarantee, right of offset or other collateral security at any time held by
the Administrative Agent or any Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any other Lien at any time held by it as security for
the Obligations or any property subject thereto. The Pledgors waive any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Secured
Party upon this Pledge Agreement; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Pledge Agreement; and all dealings between the Pledgors, on the one
hand, and the Administrative Agent and the Secured Parties, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Pledge Agreement. The Pledgors waive diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Pledgors
with respect to the Obligations.

 



12 

 

 

SECTION 14. No Subrogation. Notwithstanding any payment or payments made by the
Pledgors hereunder, or any setoff or application of funds of the Pledgors by the
Administrative Agent, or the receipt of any amounts by the Administrative Agent
with respect to any of the Collateral, the Pledgors shall not be entitled to be
subrogated to any of the rights of the Administrative Agent against any Borrower
or any guarantor or against any other collateral security held by the
Administrative Agent for the payment of the Obligations, nor shall the Pledgors
seek any reimbursement from any Borrower or any guarantor in respect of payments
made by the Pledgors in connection with the Collateral, or amounts realized by
the Administrative Agent in connection with the Collateral, until all amounts
owing to the Administrative Agent and the Secured Parties on account of the
Obligations are paid in full and the Commitments terminated. If any amount shall
be paid to the Pledgors on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by the Pledgors in trust for the Administrative Agent, segregated from
other funds of the Pledgors, and shall, forthwith upon receipt by the Pledgors,
be turned over to the Administrative Agent in the exact form received by the
Pledgors (duly indorsed by the Administrative Agent, if required) to be applied
against the Obligations, whether matured or unmatured, in such order as set
forth in the Credit Agreement.

 

SECTION 15. Limitation on Duties Regarding Collateral. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar securities and property for its own
account. Neither the Administrative Agent, any Secured Party nor any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgors or otherwise. The powers conferred
on the Administrative Agent and the Secured Parties hereunder are solely to
protect the Administrative Agent and the Secured Parties’ interests in the
Collateral and shall not impose any duty on the Administrative Agent or any
Secured Party to exercise any such powers. Each of the Administrative Agent and
each Secured Party shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Pledgor
for any act or failure to act hereunder, except for its gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

 

SECTION 16. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Administrative Agent in accordance with the terms of Section 11.4 of the Credit
Agreement. Any balance of such Proceeds remaining shall be paid over to the
Company, on behalf of the Pledgors, or to whomsoever (if such Person is not a
Pledgor) may be lawfully entitled to receive the same. Only after (a) payment by
the Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-608 and Section 9-615 of the Code and
(b) the payment in full (or, in the case of Letters of Credit, Cash
Collateralized or other arrangements made in accordance with the terms of the
Credit Agreement) of the Obligations (other than contingent indemnification
obligations not yet due and Bank Product Debt) and termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Pledgor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Pledgor). The Administrative Agent may make distribution
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.

 

SECTION 17. Waiver, Deficiency. Each Pledgor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Pledge Agreement or the
absolute sale of the Collateral or any portion thereof. Each Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Party to collect such deficiency.

 



13 

 

 

SECTION 18. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, subject to Section 13.5 of the Credit Agreement, the
Administrative Agent and each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, without notice to any
Pledgor (any such notice being expressly waived by each Pledgor), to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency), other than deposits in Blackbaud Payment Services
Accounts, at any time held, and other obligations (in whatever currency) at any
time owing by such Lender or such Affiliate to or for the credit or the account
of such Pledgor or any other Credit Party against any and all obligations of
such Pledgor or such other Credit Party now or hereafter existing under the
Credit Agreement or any other Loan Document to such Lender or such Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under the Credit Agreement or any other Loan Document and although such
obligations of the Pledgor or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of the
Administrative Agent and the Secured Parties and their respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that the Administrative Agent or
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application; provided, that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 19. All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any Secured Party pursuant to
any provisions of this Pledge Agreement shall be deemed coupled with an interest
and shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

 

SECTION 20. Severability of Provisions. Any provision of this Pledge Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 21. Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Pledge Agreement are for
convenience only, and neither limit nor amplify the provisions of this Pledge
Agreement.

 

SECTION 22. No Waiver by Course of Conduct, Cumulative Remedies. No waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default. No failure on the part of Administrative Agent or any Secured Party
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Pledge Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No remedy, right or power
conferred upon the Administrative Agent or any Secured Party is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

 

SECTION 23. Amendments, Waivers and Consents. No term, covenant, agreement or
condition of this Pledge Agreement may be amended or waived, nor may any consent
be given, except in the manner set forth in Section 13.2 of the Credit
Agreement.

 



14 

 

 

SECTION 24. Expenses and Indemnification.

 

(a)          The Pledgors shall, jointly and severally, pay all reasonable
out-of-pocket expenses (including, without limitation, attorney’s fees and
expenses) incurred by the Administrative Agent and each Secured Party to the
extent the Company would be required to do so pursuant to Section 13.4 of the
Credit Agreement.

 

(b)          The Pledgors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Pledge Agreement shall include,
without limitation, all Lenders) against Indemnified Taxes and Other Taxes to
the extent the Company would be required to do so pursuant to Section 4.11 of
the Credit Agreement.

 

(c)          The Pledgors shall, jointly and severally, indemnify each
indemnified party to the extent the Company would be required to do so pursuant
to Section 13.4 of the Credit Agreement.

 

(d)          All amounts due under this Section shall be payable promptly after
demand therefor.

 

SECTION 25. Injunctive Relief; Punitive or Indirect Damages.

 

(a)          Each Pledgor recognizes that, in the event such Pledgor fails to
perform, observe or discharge any of its obligations or liabilities under this
Pledge Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Secured Parties. Therefore, each Pledgor agrees
that the Administrative Agent and the Secured Parties, at the Required Lenders’
option, shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.

 

(b)          The Administrative Agent and the Company (on behalf of itself and
the other Credit Parties) hereby agree that no such Person shall have a remedy
of punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that it may now have or may arise in the future in connection with any
dispute, claim or controversy arising out of, connected with or relating to this
Pledge Agreement or any Loan Document.

 

(c)          Without limiting the generality of any provisions set forth herein
relating to indemnification or reimbursement by the Company or any other Credit
Party, the Administrative Agent and the Company (on behalf of itself and the
other Credit Parties) hereby agree that no such Person shall have a remedy of
any consequential or indirect damages against any other party to a Loan
Document, and each such Person hereby waives any right or claim to consequential
or indirect damages that it may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Pledge Agreement or any Loan Document.

 

SECTION 26. Successor and Assigns. This Pledge Agreement shall be binding upon
the successors and assigns of each Pledgor and shall inure to the benefit of
each Pledgor (and shall bind all Persons who become bound as a Pledgor under
this Pledge Agreement), the Administrative Agent and the Secured Parties and
their successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Pledge Agreement (other
than an assignment by operation of law that is otherwise permitted under the
Loan Documents) without the prior written consent of the Administrative Agent
and the Required Lenders.

 



15 

 

 

SECTION 27. Governing Law; Submission to Jurisdiction; Venue. The terms of
Section 13.6 of the Credit Agreement with respect to governing law, submission
to jurisdiction and venue are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

SECTION 28. Waiver of Jury Trial.

 

(a)          Jury Trial. The terms of Section 13.7 of the Credit Agreement with
respect to waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

(b)          Preservation of Certain Remedies. The parties hereto and the other
Loan Documents preserve, without diminution, certain remedies that such Persons
may employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Pledge Agreement or any Loan Document. Each such Person shall have and hereby
reserves the right to proceed in any court of proper jurisdiction or by self
help to exercise or prosecute the following remedies, as applicable: (i) all
rights to foreclose against any real or personal property or other security by
exercising a power of sale granted in the Loan Documents or under Applicable Law
or by judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property and (iii)
obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding.

 

SECTION 29. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise in accordance with Section 13.1 of the Credit
Agreement.

 

SECTION 30. Control Agreement. The Pledgors hereby authorize and instruct each
Issuer and Partnership/LLC to comply, and each Issuer and Partnership/LLC hereby
agrees to so comply, with any instruction received thereby from the
Administrative Agent in accordance with the terms of this Pledge Agreement with
respect to the Collateral, without any consent or further instructions from the
Pledgors (or other registered owner), and the Pledgors agree that such Issuer
and such Partnership/LLC shall be fully protected in so complying. Each Issuer
and Partnership/LLC agrees that its agreement set forth in the preceding
sentence shall be sufficient to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, “control” of the Partnership/LLC Interests
within the meaning of such term under Sections 8-106(c) and 9-106 of the Code.
Notwithstanding the foregoing, nothing in this Pledge Agreement is intended or
shall be construed to mean or imply that the Partnership/LLC Interests
constitute “securities” within the meaning of such term under Section
8-102(a)(15) of the Code or otherwise to limit or modify the application of
Section 8-103(c) of the Code. Rather, the Administrative Agent has requested
that this provision be included in this Pledge Agreement solely out of an
abundance of caution in the event the Partnership/LLC Interests are,
nevertheless, deemed to constitute “securities” under the Code.

 

SECTION 31. Concerning the Administrative Agent. The provisions of Article XII
of the Credit Agreement shall inure to the benefit of the Administrative Agent
in respect of this Pledge Agreement and shall be binding upon the Pledgors and
the Secured Parties. In furtherance and not in derogation of the rights,
privileges and immunities of the Administrative Agent therein set forth:

 

(a)          The Administrative Agent is authorized to take all such action as
is provided to be taken by it as Administrative Agent hereunder and all other
action incidental thereto. As to any matters not expressly provided for herein,
the Administrative Agent may request instructions from the Secured Parties and
shall act or refrain from acting in accordance with written instructions from
the Required Lenders (or, when expressly required by this Pledge Agreement or
the Credit Agreement, all the Lenders) or, in the absence of such instructions,
in accordance with its discretion.

 



16 

 

 

(b)          The Administrative Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the security interests therein
purported to be granted by this Pledge Agreement, whether impaired by operation
of law or by reason of any action or omission to act on its part (other than any
such action or inaction constituting gross negligence or willful misconduct).
The Administrative Agent shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Pledge Agreement by the
Pledgors.

 

SECTION 32. Counterparts; Integration; Effectiveness. This Pledge Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Pledge Agreement
by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart of this Pledge Agreement. This
Pledge Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.

 

SECTION 33. Survival of Indemnities. Notwithstanding any termination of this
Pledge Agreement, the indemnities to which the Administrative Agent and the
Secured Parties are entitled under the provisions of Section 24 and any other
provision of this Pledge Agreement and the other Loan Documents shall continue
in full force and effect and shall protect the Administrative Agent and the
Secured Parties against events arising after such termination as well as before.

 

SECTION 34. Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Pledge
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

 

SECTION 35. Acknowledgements. Each Pledgor hereby acknowledges that:

 

(a)          neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Pledgor arising out of or in
connection with this Pledge Agreement or any of the other Loan Documents, and
the relationship between the Pledgors, on the one hand, and the Administrative
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(b)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgors and the Secured Parties.

 

SECTION 36. Releases. At such time as the Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) shall have been
paid in full (or, in the case of Letters of Credit, Cash Collateralized or other
arrangements made in accordance with the terms of the Credit Agreement) and the
Commitments have been terminated, this Pledge Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Pledgor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. Upon any such
termination, the Administrative Agent shall execute and deliver to each Pledgor,
at such Pledgor’s expense, such documents as such Pledgor shall reasonably
request to evidence such termination, and such Pledgor shall be entitled to the
return, upon its reasonable request, of such of the Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof.

 



17 

 

 

SECTION 37. Additional Pledgors. Each Subsidiary of the Company that is required
to become a party to this Pledge Agreement pursuant to Section 8.11 of the
Credit Agreement shall become a Pledgor for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a Pledge Agreement
Supplement.

 

SECTION 38. Release of Portions of Collateral.

 

(a)          So long as no Default or Event of Default is in existence or would
exist after the application of proceeds as provided below, the Administrative
Agent shall, at the request of a Pledgor, release any or all of the Collateral
of such Pledgor, provided that (i) such release is permitted by the terms of the
Credit Agreement (it being agreed for such purposes that a release will be
deemed “permitted by the terms of the Credit Agreement” if the proposed
transaction constitutes an exception contained in Section 10.5 or Section 10.6
of the Credit Agreement or if such assets would no longer be required to be
pledged hereunder or under the Credit Agreement) or otherwise has been approved
in writing by the Required Lenders (or, to the extent required by Section 13.2
of the Credit Agreement, all of the applicable Lenders) and (ii) if applicable,
the proceeds of such Collateral are to be applied as required pursuant to the
Credit Agreement or any consent or waiver entered into with respect thereto.

 

(b)          At any time that a Pledgor desires that the Administrative Agent
take any action to give effect to any release of Collateral pursuant to the
foregoing Section 38(a), the Administrative Agent, at the request and expense of
a Pledgor, will duly release such Collateral and assign, transfer and deliver to
such Pledgor such of the Collateral as is then being (or has been) so sold and
as may be in the possession of the Administrative Agent and has not theretofore
been released pursuant to this Pledge Agreement.

 

[Signatures Page To Follow]

 

18 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 







  PLEDGORS:         BLACKBAUD, INC.         By: /s/ Anthony W. Boor   Name:
Anthony W. Boor   Title: Chief Financial Officer and Executive Vice President

  

PLEDGE Agreement

 Blackbaud, Inc.

 

 

 

 



  ADMINISTRATIVE AGENT:         BANK OF AMERICA, N.A., as Administrative Agent  
      By: /s/ Liliana Claar   Name: Liliana Claar   Title: Vice President



 

PLEDGE Agreement

 Blackbaud, Inc.

 

 

 

 

SCHEDULE I
To Pledge
Agreement

 

DESCRIPTION OF PLEDGED STOCK

 

Issuers

 

Issuer

Pledgor

Class of Stock Certificate No. No. of Shares Pledged/No. of Shares Issued and
Outstanding Percentage of all Outstanding Issued Capital Stock VFF I AIV I Corp.
Blackbaud, Inc. Common N/A 10,000/10,000 100% Blackbaud Canada, Inc. Blackbaud,
Inc. Common 2017-2 65/100 65% AcademicWorks, Inc. Blackbaud, Inc. Common CS-10
1,051,915/1,051,915 100% Series A Convertible Preferred PA-4 700,000/700,000
Series B Convertible Preferred PB-5 69,914/69,914 MyCharity Ltd. Blackbaud, Inc.
Common N/A 763/1,174 65% Blackbaud Global Ltd. Blackbaud, Inc. Common 3 65/1000
65% 5 585/1000

 

DESCRIPTION OF PARTNERSHIP/LLC INTEREST

 

Partnerships/LLCs

 

Partnership/LLC Partnership/LLC Interest     Convio, LLC 100%

Smart, LLC



Good+Geek, LLC 

NPO Account Services, LLC



100% 

100%



100% 

 

Schedule I

 

 

SCHEDULE II
To Pledge
Agreement

 

FILING OFFICES; JURISDICTION OF ORGANIZATION; TAXPAYER IDENTIFICATION NUMBER;
REGISTERED ORGANIZATION NUMBER; CHIEF EXECUTIVE OFFICE AND DBAS OR FICTITIOUS
NAMES

 

Entity

Filing Office



Jurisdiction of Organization Taxpayer Identification Number Registered
Organization Number Chief Executive Office

DBAs or Fictitious Names

Blackbaud, Inc. Delaware Secretary of State Delaware 04-3212465 3761397 2000
Daniel Island Drive Charleston, SC 29492-7541

Target Software, Inc.

 

Target Analysis Group, Inc.

 

eTapestry.com

 

eTapestry

 

Kintera

 

American Fundware

  

 

Schedule II

 

 

ANNEX I

 to

 PLEDGE AGREEMENT

 

Reference is hereby made to the Pledge Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of June 2, 2017, made by each of BLACKBAUD, INC., a Delaware corporation (the
“Company” and any Domestic Credit Party, including the undersigned, which become
parties thereto by executing a Supplement in substantially the form hereof, the
“Pledgors”), in favor of the Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Agreement.
By its execution below, the undersigned, [NAME OF NEW PLEDGOR], a
[__________________________] [corporation/limited liability company] agrees to
become, and does hereby become, a [Pledgor] under the Agreement and agrees to be
bound by such Agreement as if originally a party thereto. By its execution
below, the undersigned Pledgor represents and warrants as to itself that, after
giving effect to this supplement and the Schedules attached hereto, all of the
representations and warranties contained in the Agreement are true and correct
in all material respects (without duplication with respect to any materiality
qualifications set forth in any individual representation and warranty) as of
the date hereof. [NAME OF NEW PLEDGOR] represents and warrants that, as of the
date hereof, the supplements to the Schedules to the Agreement attached hereto
are true and correct in all material respects and such supplements set forth all
information required to be scheduled under the Agreement. [NAME OF NEW PLEDGOR]
shall take all steps necessary to perfect, in favor of the Administrative Agent,
a first-priority security interest in and Lien against [NAME OF NEW PLEDGOR]’s
Collateral (subject to Permitted Liens), including, without limitation,
delivering all Certificated Securities together with an undated stock power
covering such certificate duly executed in blank by such Pledgor to the
Administrative Agent, and taking all steps necessary to properly perfect the
Administrative Agent’s interest in any uncertificated equity or membership
interests.

 

IN WITNESS WHEREOF, the undersigned has caused this Annex I counterpart to the
Agreement to be duly executed and delivered as of this ___________ day of
____________, ____.



          [NAME OF NEW PLEDGOR]           By:       Title:    

 

Annex I

 

 

Addendum A

 

Financing Statements

 

[Attached]

 



Addendum A

 

(GRAPHIC) [ex10-91_img001.jpg] 

 





 

 



Exhibit A to UCC Financing Statement

        Debtor: Secured Party: Blackbaud, Inc. Bank of America, N.A., as
Administrative Agent 2000 Daniel Island Drive c/o MAC Legal (NC1-001-05-45)
Charleston, SC 29492-7541 101 N Tryon Street   Charlotte, NC 28255-0001303

 

Description of Collateral:

 

All of the Debtor’s Pledged Stock, Partnership/LLC Interests and all other
Collateral; provided, that any Security Interest in any Collateral constituting
Pledged Stock or Partnership/LLC Interests issued by any Issuer or
Partnership/LLC that is (a) an Excluded Domestic Subsidiary or (b) which is not
organized under the laws of any political subdivision of the United States shall
be limited to sixty-five percent (65%) of all issued and outstanding shares of
all classes of voting Capital Stock of such Issuer or Partnership/LLC and one
hundred percent (100%) of all issued and outstanding shares of all classes of
non-voting Capital Stock of such Issuer or Partnership/LLC; provided, further
that notwithstanding the foregoing, “Collateral” shall not include any Excluded
Capital Stock.

 

As used herein, the following terms shall have the respective meanings set forth
below:

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing person.

 

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

 

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral;
provided that notwithstanding the foregoing, “Collateral” shall not include any
Excluded Capital Stock.

 

“Credit Agreement” means the Credit Agreement dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified from time to time) by and
among the Debtor, as a borrower, the other borrowers who may become party
thereto, as borrowers, the lenders who are or may become party thereto, as
lenders and the Secured Party, as administrative agent.

 

“Domestic Subsidiary” means any Subsidiary that is a U.S. Person other than an
Excluded Domestic Subsidiary.

 

“Excluded Capital Stock” means (a) any Capital Stock in any Foreign Subsidiary
that is not a First Tier Foreign Subsidiary, (b) any Capital Stock in any
Foreign Subsidiary (including for the avoidance of doubt any Excluded Domestic
Subsidiary) in excess of 65% of the total outstanding voting Capital Stock in
such Foreign Subsidiary, (c) any Capital Stock in any Unrestricted Subsidiary,
(d) pledges of, and security interests in, certain assets, which are prohibited
by applicable law; provided, that (i) any such limitation described in this
clause (d) on the security interests granted hereunder shall only apply to the
extent that any such prohibition would not be rendered ineffective pursuant to
the Code (assuming a customary UCC financing statement has been filed) or could
not be rendered ineffective pursuant to any other applicable law and (ii) in the
event of the termination or elimination of any such prohibition contained in any
applicable law, a security interest in such assets shall be automatically and
simultaneously granted hereunder and shall be included as Collateral and (e) any
Capital Stock in any joint venture or any non-wholly-owned Subsidiaries to the
extent the articles or certificate of incorporation, bylaws or other governing
documents or other customary agreements with other equity holders do not permit
the pledge of such Capital Stock or require the consent of a person other than
the Debtor or any of its Subsidiaries.

 





 

 

“Excluded Domestic Subsidiary” means any Subsidiary that is a U.S. Person and
(a) is a Subsidiary of a “controlled foreign corporation” under Section 957 of
the IRS Code (a “CFC”) or (b) substantially all of the assets of such Subsidiary
consists of Capital Stock of one or more CFCs or of other U.S. Persons
substantially all of the assets of which consist of Capital Stock of one or more
CFCs.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Debtor or its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
shares of Capital Stock.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
any Excluded Domestic Subsidiary.

 

“IRS Code” means the Internal Revenue Code of 1986, as amended or modified from
time to time.

 

“Issuers” means the issuers of the shares of Pledged Stock.

 

“Obligations” means “Obligations”, as defined in the Credit Agreement and
“Guaranteed Obligations”, as defined in the Guaranty Agreement.

 

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

 

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Debtor in each Partnership/LLC now owned or existing or owned, acquired,
or arising hereafter, in each case including, without limitation, the Debtor’s
capital accounts, its interest as partners or members in the net cash flow, net
profit and net loss, and items of income, gain, loss, deduction and credit of
the Partnerships/LLCs, their interests in all distributions made or to be made
by the Partnerships/LLCs to the Debtor and all of the other economic rights,
titles and interests of the Debtor as partner or member of the
Partnerships/LLCs, whether set forth in the partnership agreement or membership
agreement of the Partnerships/LLCs, by separate agreement or otherwise.

 

“Partnership/LLCs” means the partnership and limited liability companies that
have issued the Partnership/LLC Interests.

 

“Pledge Agreement” means the Pledge Agreement, dated as of June 2, 2017 (as
amended, restated, supplemented or otherwise modified from time to time), by and
among the Debtor and certain of the Subsidiaries of the Debtor who are or may
become party thereto, as pledgors, in favor of the Secured Party, for the
ratable benefit of itself and the holders of the Obligations.

 

“Pledged Stock” means the shares of capital stock of each Issuer, now owned or
existing or owned, acquired, or arising hereafter, together with all stock
certificates, options or rights of any nature whatsoever that may be issued or
granted by such Issuer to the Debtor while the Pledge Agreement is in effect
(including, without limitation, all of the other economic rights, titles and
interests of the Debtor as a shareholder or owner of such Issuer; whether set
forth in the articles, bylaws or other governing document of such Issuer, by
separate agreement or otherwise).

 





 

 

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

 

“Security Interests” means the security interests granted pursuant to Section 2
of the Pledge Agreement, as well as all other security interests created or
assigned as additional security for the obligations pursuant to the provisions
of the Credit Agreement.

 

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Debtor.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Debtor designated by
the Debtor as an “Unrestricted Subsidiary” pursuant to Section 8.14 of the
Credit Agreement and (b) any direct or indirect Subsidiary of a Subsidiary
described in the foregoing clause (a).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the IRS Code.

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
thereto in the Credit Agreement. Where the context requires, terms relating to
the Collateral or any part thereof, when used in relation to the Debtor, shall
refer to such Debtor’s Collateral or the relevant part thereof. Capitalized
terms defined in the Code and not otherwise defined herein shall have the
meaning assigned thereto in the Code.

 





 